L/ aided 4b Dyghel Coort.
hes g auth C Ary! bie
Undid Stats & Ameicd Ing Case *

 

ve 3713 Che79- Me -—
RR gnatl Mec CU night |

 

Eo USC CApak, 2an) Jo. 2
War and Oclens eo.

 

D6 C lark of on An, |
fam Ronald _ Alen imeit Boy »
a Maorsh » Amen cavy National : an
Al me erchy  “9n _h FF _ tl S 2 Cit22n,

Tt Am waking #6 4 Bay yor x0 u Fiat Lf

Am Ho lengeot VOb teens 19 Fo be 4 +retee
on Stey the Above Coma. heseby
Apprrts “ ~J udoe fay Aewis. 3 Brustee Any
Order fer ta post 44, Fond Fan he

a? care Fort my rtineditey  Aave

Alaa yn Berm the lnctkegien eat TA
HG lang ar 4 volun be <2 I n7aGner Al4+ He 5
Pout T . gn bet etsy hrelded Witha A . “2 Corley et

C Lateey ve Aheot a con troy).
82 slimy 4~ 1006100

 

SS “VISGWATO3 “Hes 12- 20S0
G3A1 3938

ed

 

 

vO
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co Ales 9, Tun conde nns shat | An Adtire QO siyde 18
Filed £. we . C vrrextly hea is 4
dis seguadd exdy ath dhe fast “7 SS
J4O? fisted with the So a | Jercundy
Dare stotive Office fed Al tue TT sternal
(Revenve, Svarviee plete make swe
apyah ve, Alive eslagt o iz in ful y __4chve.
Mig ose 4 fp Accountny OF the
2 gte | |
Tes getyre eiigte  Shovld 6 Mcally
Sith. oy Ma kionel te Aud Coynecd he to
All of my A reytowS« —
Oo _tiuhen Senders Any Conese
be S dy
Cutrech A diner tater m F903 Mypbla. Aye.
wie laucd 2729 7_
Nannetio Tai agcn ,
“Thank You
f
Need 4. La Aaeps 42 SpanSe ~Lhank 2
Peuce to Ms te. Ge teancterred
Ako, tn
aes
43 P42,

 
